DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Labeled references numbers “5” and “8” in Figs. 1 and 2 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  Page 1, line 3, --now U.S. Patent No. 11,114,869 B2 issued on Sep. 7, 2021,-- should be inserted after “2019,”.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krieger et al. (US 7,656,118; hereinafter referred to as Krieger).
With regard to Claim 3, Krieger teaches in Fig. 5 an auto safety jumper for aiding in preventing accidental short circuits or wrong connection between a jump start system and a battery of a motor vehicle when jump starting the motor vehicle, comprising: at least one solid state MOSFET (12) which is electronically configured to act as a power switch to either permit or prevent electric current flow between the jump start system and the battery of the motor vehicle; a microcontroller or microprocessor (60) programmed to provide control signals to the at least one solid state MOSFET, the microcontroller or microprocessor programmed to determine reverse polarity conditions for an electrical connection between the jump start system and the battery of the motor vehicle (see Column 8, lines 30-45), the microcontroller or microprocessor (60) is programmed to send a signal to the at least one solid state MOSFET to permit energy transfer between the jump start system and the motor vehicle battery when the microcontroller or microprocessor determines that a reverse polarity condition does not exist (see Column 8, line 49 through Column 10, line 62); wherein the jump start system and the motor vehicle are in electrical communication with the microcontroller or microprocessor at the same time (as depicted in Fig. 5).
With regard to Claim 4, Krieger teaches in Fig. 5 an auto safety jumper module for aiding in preventing accidental short circuits or wrong connection between a jump start system and a battery of a motor vehicle when jump starting the motor vehicle, comprising: at least one solid state MOSFET (12) which is electronically configured to act as a power switch to either permit or prevent electric current flow between the jump start system and the battery of the motor vehicle; a microcontroller or microprocessor (60) programmed to provide control signals to the at least one solid state MOSFET, the microcontroller or microprocessor programmed to determine reverse polarity conditions for an electrical connection between the jump start system and the battery of the motor vehicle, the microcontroller or microprocessor is programmed to send a signal to the at least one solid state MOSFET to permit energy transfer between the jump start system and the motor vehicle battery when the microcontroller or microprocessor determines that a reverse polarity condition does not exist; wherein the auto safety jumper module is a separate and independent unit which physically and electrically connects with the jump start system (as depicted in Fig. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,114,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,114,869 teaches an auto safety jumper module comprising all of the claimed elements of Claim 1 of the present application.  For example, the recitation such as “at least one solid state MOSFET which is electronically configured to act as a power switch to either permit or prevent electric current flow between the jump start system and the battery of the motor vehicle”, as recited in Claim 1 of the present application, is rendered obvious by the claimed limitation “at least one solid state MOSFET which is electronically configured to act as a power switch with high current capabilities to either permit or prevent electric current flow between the energy source and the battery of the motor vehicle depending on whether the at least one solid state device is in an open position or a closed position” in Claim 1 of U.S. Patent No. 11,114,869.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 11,114,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of U.S. Patent No. 11,114,869 teaches a method comprising all of the recited steps of Claim 2 of the present application.  For example, the recitation such as “automatically detecting by an auto safety jumper module when the battery of the motor vehicle is electrically connected to the jump start system, the auto safety module having a microprocessor or microcontroller”, as recited in Claim 2 of the present application, is rendered obvious by the claimed limitation “providing an auto safety jumper module in electrical communication with the jump start system, the auto safety jumper module having a microprocessor or microcontroller; c1. automatically detecting by the safety jumper module when the battery of the motor vehicle is electrically connected to the jump start system through connection of the electrical clamps to electrical terminals on the battery of the motor vehicle” in Claim 9 of U.S. Patent No. 11,114,869.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,114,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,114,869 teaches an auto safety jumper module comprising all of the recited elements of Claim 3 of the present application.  For example, the recitation such as “a microcontroller or microprocessor programmed to provide control signals to the at least one solid state MOSFET, the microcontroller or microprocessor programmed to determine reverse polarity conditions for an electrical connection between the jump start system and the battery of the motor vehicle, the microcontroller or microprocessor is programmed to send a signal to the at least one solid state MOSFET to permit energy transfer between the jump start system and the motor vehicle battery when the microcontroller or microprocessor determines that a reverse polarity condition does not exist; wherein the jump start system and the motor vehicle are in electrical communication with the microcontroller or microprocessor at the same time”, as recited in Claim 3 of the present application, is rendered obvious by the claimed limitation “a microcontroller or microprocessor programmed to provide control signals to the at least one solid state MOSFET, the microcontroller or microprocessor programmed to determine reverse polarity conditions for an electrical connection between the jump start system and the battery of the motor vehicle, the microcontroller or microprocessor programmed to receive and compare a voltage of the jump start system with a voltage of the motor vehicle battery and where the voltage of the jump start system and the voltage of the motor vehicle battery match the microcontroller or microprocessor is programmed to determine that a reverse polarity condition does not exist and sends a signal to the at least one solid state MOSFET to permit energy transfer between the jump start system and the motor vehicle battery; and wherein the at least one solid-state MOSFET is controlled by the microcontroller or microprocessor to prevent energy transfer between the jump start system and the battery of the motor vehicle until the microcontroller or microprocessor detects that a proper polarity is achieved between the electrical connection of the jump start system to the battery of the motor vehicle wherein the microcontroller or microprocessor is programmed to provide a signal to the at least one solid state MOSFET to allow energy transfer between the jump start system and the battery of the motor vehicle to occur” in Claim 1 of U.S. Patent No. 11,114,869.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,114,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 11,114,869 teaches an auto safety jumper module comprising all of the recited elements of Claim 4 of the present application.  For example, the recitation such as “a microcontroller or microprocessor programmed to provide control signals to the at least one solid state MOSFET, the microcontroller or microprocessor programmed to determine reverse polarity conditions for an electrical connection between the jump start system and the battery of the motor vehicle, the microcontroller or microprocessor is programmed to send a signal to the at least one solid state MOSFET to permit energy transfer between the jump start system and the motor vehicle battery when the microcontroller or microprocessor determines that a reverse polarity condition does not exist; wherein the auto safety jumper module is a separate and independent unit which physically and electrically connects with the jump start system”, as recited in Claim 4 of the present application, is rendered obvious by the claimed limitations “An auto safety jumper module in the form of a solid state high energy safety power switch with smart controls for aiding in preventing accidental short circuits or wrong connection between a jump start system and a battery of a motor vehicle when jump starting the motor vehicle, the auto safety jumper module in electrical communication with the jump start system” and “a microcontroller or microprocessor programmed to provide control signals to the at least one solid state MOSFET, the microcontroller or microprocessor programmed to determine reverse polarity conditions for an electrical connection between the jump start system and the battery of the motor vehicle, the microcontroller or microprocessor programmed to receive and compare a voltage of the jump start system with a voltage of the motor vehicle battery and where the voltage of the jump start system and the voltage of the motor vehicle battery match the microcontroller or microprocessor is programmed to determine that a reverse polarity condition does not exist and sends a signal to the at least one solid state MOSFET to permit energy transfer between the jump start system and the motor vehicle battery; and wherein the at least one solid-state MOSFET is controlled by the microcontroller or microprocessor to prevent energy transfer between the jump start system and the battery of the motor vehicle until the microcontroller or microprocessor detects that a proper polarity is achieved between the electrical connection of the jump start system to the battery of the motor vehicle wherein the microcontroller or microprocessor is programmed to provide a signal to the at least one solid state MOSFET to allow energy transfer between the jump start system and the battery of the motor vehicle to occur” in Claim 1 of U.S. Patent No. 11,114,869.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 16, 2022